Broyles, J.
1. Presumptively a “pressing club,” where clothes are pressed for a monetary consideration, is a “place of business” where the public are invited, at least impliedly, to come and transact business with the owner or managér, and, accordingly, it is such a public place of business as is contemplated in the statute which forbids keeping on hand at one’s place of business intoxicating liquors. Roberts v. State, 4 Ga. App. 207 (4) (60 S. E. 1082); Jenkins v. State, 4 Ga. App. 859 (62 S. E. 574); Land v. State, 5 Ga. App. 98 (62 S. E. 665).
2. The evidence authorized the verdict; no error of law appears, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.